United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3361
                                   ___________

Cephas Barton Brewer,               *
                                    *
           Appellant,               *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Arkansas.
Cary Anderson, Benton County Judge; *
Benton County Quorum Court,         *     [UNPUBLISHED]
                                    *
           Appellees.               *
                               ___________

                             Submitted: May 7, 2004

                                 Filed: May 21, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Cephas Brewer appeals the district court’s1 adverse decision in his 42 U.S.C.
§ 1983 action. Upon de novo review, see Anderson v. Larson, 327 F.3d 762, 767 (8th
Cir. 2003), we find Brewer’s arguments lack merit, and we affirm on the basis that


      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Beverly Stites Jones, United States Magistrate Judge for the Western
District of Arkansas.
the action is barred under Heck v. Humphrey, 512 U.S. 477 (1994). See 8th Cir. R.
47B. However, we modify the judgment to be a dismissal without prejudice. See
Sheldon v. Hundley, 83 F.3d 231, 234 (8th Cir. 1996).
                       ______________________________




                                       -2-